DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 27, 30, 36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.
3.	Applicant’s election without traverse of Species 33 (Figs. 67-68), claims 1, 26, 28, 29, 31-35, 37 and 39-47, in the reply filed on 22 February 2021 is acknowledged.

Claim Objections
4.	Claims 32-33 are objected to because of the following informalities:
	Claim 32, line 2, “the plurality of cleaning elements” lacks proper antecedent basis.
	Claim 33, line 2, “the plurality of cleaning elements” lacks proper antecedent basis.
Appropriate correction is required.

     Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 26, 28, 29, 31-35, 37, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,481,515 (hereinafter Kirkpatrick et al.) in view of U.S. Patent No. 6,459,955 (hereinafter Bartsch et al.).
As for claim 1, the patent to Kirkpatrick et al. discloses in Figs. 1-6B, for example, more  particularly, in Fig. 6A, an autonomous or robotic cleaning apparatus 10 (col. 1, lines 6-9 and col. 5, lines 42-44), comprising: a shell 20 (and/or chassis 34) defining head 20, 34, capable of robotic movement over a ground surface (col. 1, lines 6-9 and col. 5, lines 42-44); and a brushing arrangement 46 (flexible bristles 46) that, in total, from a top view, travels outside and around at least a quarter of a perimeter of the head 20, 34 of the robotic vacuum cleaning apparatus 10 (Fig. 6A; col. 8, line 64 to col. 9, line 28). Kirkpatrick et al. discloses all of the recited subject matter as previously recited above with the exception of a suction element to facilitate suction cleaning of the ground surface via the head. Note also, Kirkpatrick et al. does teach surface treating function(s) can also be integrated into chassis (head) 34 (col. 19, lines 8-15). The patent to Bartsch et al. teaches in Fig. 1, for example, a robotic vacuum cleaning apparatus (col. 5, lines 41-64) which can comprise a vacuum or suction element to facilitate suction cleaning of the ground surface via a head (platform 10) (col. 25, lines 5-14 and col. 26, lines 27-31). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided (broad provision) the Kirkpatrick et al. robotic cleaning apparatus with a suction element to facilitate suction cleaning of the ground 
	As for claim 26, wherein a portion or a whole of the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 of the apparatus travels outside and around at least a quarter of the perimeter of the head 20, 34, continuously (Fig. 6A).
	As for claim 28 reciting wherein the brushing arrangement that, in total, travels outside and around at least a quarter of the perimeter of the head of the apparatus travels outside and around the perimeter of the head, non-continuously, to the extent that Kirkpatrick et al. also teaches and suggests that the brushes 46 may extend from locations partially or completely around the periphery of shell 20 (col. 9, lines 2-28; and brushes can be attached to extend from each side) and given the brushing arrangements shown in Figs. 3, 4 and 6A, a non-continuous arrangement brushing arrangement as claimed would be well within the capabilities of one skilled in the art depending on desired/intended cleaning characteristics such as more thorough sweeping of the robotic cleaning apparatus 10.
	As for claim 29, wherein a portion or a whole of the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 is provided by way of a removably attachable cleaning element (col. 8, line 64 to col. 9, line 21), removably attachable as a single cleaning element, removably attachable to the head 20, 34 of the robotic vacuum cleaning apparatus 10, and wherein the portion or the whole of the brushing arrangement 46 that is provided by way of the removably attachable cleaning element, in total, travels around at least a quarter of the perimeter of the head 20, 34 of the apparatus 10.
	As for claim 31, wherein the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head of the apparatus 10 is provided by way of a plurality of “separate” (a broad term) cleaning elements 46, 46 that travel outside and around 
As for claim 32, wherein at least one of the plurality of cleaning elements 46 is removably attachable to the head of the robotic vacuum cleaning apparatus (col. 9, lines 14-21).
As for claim 33, wherein the plurality of cleaning elements 46 are removably attachable to the head of the robotic vacuum cleaning apparatus (col. 9, lines 14-21).
As for claim 34, wherein the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 of the apparatus extends left further than a left side of the head of the apparatus 10, and extends right further than a right side of the head of the apparatus 10 (by picking and choosing individual brushes 46, 46 at the ends on respective left and right sides in Fig. 6A).
	As for claim 35, wherein the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 of the apparatus extends “forward” (merely relative) further than “a front” (merely relative) of the head of the apparatus (Fig. 6A).
	As for claim 37, wherein the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 of the apparatus does not travel continuously, outside and around “a front” (merely relative) of the head of the apparatus (Fig. 6A).
As for claim 39, wherein the brushing arrangement 46 that, in total, travels outside and around at least a quarter of the perimeter of the head 20, 34 of the apparatus, comprises: a left brushing portion (individual bristles 46 on a left side in Fig. 6A) that travels outside and around at least a portion of a left side of the head 20, 34 of the robotic vacuum cleaning apparatus 10, and extends left further than the left side of the head; and a right brushing portion (individual bristles 46 on a right side in Fig. 6A) that travels outside and around at least a portion of a right side of the head 20, 34 of the robotic vacuum cleaning apparatus, and extends right further than 
As for claim 42, wherein the brushing arrangement 46, in total, travels outside and around at least a third of the perimeter of the head of the robotic vacuum cleaning apparatus (Fig. 6A; brushing arrangement 46 may extend partially or completely around the periphery as recited in col. 9, lines 2-4).
As for claim 43, wherein the brushing arrangement 46, in total, travels outside and around at least half of the perimeter of the head of the robotic vacuum cleaning apparatus (Fig. 6A; brushing arrangement 46 may extend partially or completely around the periphery as recited in col. 9, lines 2-4).

Allowable Subject Matter
8.	Claims 44-47 are allowed.
Claims 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Yoon et al., Scholten et al., Zydek and Wenzlick et al. are pertinent to robotic cleaning devices with various peripheral brushing arrangements.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723